DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent Nos. 9045939, 9447636, 9982482, 9488000, 10968696. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same subject matter in different terms.
Claims 30-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent Nos. 8851141, 9045939, 9249624, 9447636, 9745796, 9982482, 10094169, 10968696, 11015389. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same subject matter in different terms.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27, 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 27 and 28 recite “when the motorized window treatment is in the second position.” There is a lack of antecedent basis for the limitation in the claims. The claims previously set forth for the enclosure having a second position. It is unclear if the claims require that the enclosure be in the second position or if the motorized window treatment has its own first and second positions, which were not previously defined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).

Claims 18-20, 27-30, and 34-37 are rejected under 35 U.S.C. 102(b) as being anticipated by Anderson et al. (US 6,371,192), hereinafter referred to as Anderson.
Regarding claim 18, Anderson discloses a method of providing access to at least one battery of a motorized window treatment (Fig 13), the motorized window treatment including a covering material (Figs 1-2) for covering at least a portion of an opening, the motorized window treatment also including a motor drive unit (col 3, line 54) for adjusting a position of the covering material and an enclosure (72) for holding at least one battery for powering the motor drive unit (the enclosure holds the batteries in place when closed), the enclosure and the motor drive unit disposed near the top of the opening, the method comprising: 
holding the enclosure (72) of the motorized window treatment in a first position in which the covering material is adjustable between a fully-open position and a fully-closed position (when the enclosure is in the closed position); and 
rotating the enclosure (72) about an axis from the first position into a second position (Fig 13 shows the open second position) in which access is provided to an open side of the enclosure to allow for removal of the at least one battery from the enclosure in a direction perpendicular to the axis of rotation (Fig 13, the rotating enclosure 72 closes the magazine 32 which is understood to be part of the enclosure).
Regarding claim 19, Anderson discloses: releasing the enclosure from the first position to allow the enclosure to be rotated into the second position (pulling the handle 116 releases the protruding locking tabs 108, 110, 112).
Regarding claim 20, Anderson discloses further comprising: coupling the enclosure to a surface (44) via a mounting bracket (26).
Regarding claim 27, Anderson discloses wherein the mounting bracket (26) remains coupled to the surface (44) and the enclosure (72 and 32) remains coupled to the mounting bracket when the motorized window treatment is in the second position (when 72 is opened).
Regarding claim 28, Anderson discloses maintaining the enclosure (32 and 72 are coupled to 44) coupled to the surface when the motorized window treatment is in the second position (when 72 is opened)
Regarding claim 29, Anderson discloses holding the enclosure (72) in the second position such that the at least one battery is prevented from falling out of the open side of the enclosure (batteries don’t fall out until pulled out by a user).
Regarding claim 30, Anderson discloses a method of installing a battery (118) in a battery-powered motorized window treatment (Fig 13), the motorized window treatment including a covering material (Fig 1) for covering at least a portion of an opening, the motorized window treatment also including a motor drive unit (col 3, line 54) for adjusting a position of the covering material and an enclosure (72) for holding at least one battery for powering the motor drive unit, the enclosure and the motor drive unit disposed near the top of the opening (Figs 1-2), the method comprising: 6Docket No.: L0737-01598 (11-22190-P2 CT4) 
rotating the enclosure (72) of the motorized window treatment about an axis from a first position to a second position in which access is provided to an open side of the enclosure (Fig 13 shows the enclosure rotating to provide access to the bottom open side); and 
installing the battery (118) into a battery compartment (hollow interior of 32) in the enclosure through the open side of the enclosure (Fig 13).  
Regarding claim 34, Anderson discloses wherein the enclosure (72) is configured to rest in the second position (enclosure 72 hangs downwardly).
Regarding claim 35, Anderson discloses wherein installing the battery into the battery compartment in the enclosure through the open side of the enclosure further comprises installing the battery in the battery compartment with a first hand while using the second hand to balance oneself (it is understood that when the enclosure is open it hangs and does not need to be held by an installer thus freeing both hands so that one can be used to install the battery and the other to balance).
Regarding claim 36, Anderson discloses after installing the battery into the battery compartment, rotating the enclosure (72) from the second position to the first position (the enclosure is rotated back into contact with 32).  
Regarding claim 37, Anderson discloses wherein rotating the enclosure from the second position to the first position further comprises locking the enclosure (via protrusions 108, 110, 112) in the first position.
Claims 30 and 36 are rejected under 35 U.S.C. 102(e) as being anticipated by Mullet et al. (US 8,371,358), hereinafter referred to as Mullet.
Regarding claim 30, Mullet discloses a method of installing a battery (32) in a battery-powered motorized window treatment (Fig 1), the motorized window treatment including a covering material (18) for covering at least a portion of an opening, the motorized window treatment also including a motor drive unit (60) for adjusting a position of the covering material and an enclosure (12) for holding at least one battery for powering the motor drive unit, the enclosure and the motor drive unit disposed near the top of the opening (Fig 5), the method comprising: 6Docket No.: L0737-01598 (11-22190-P2 CT4) 
rotating the enclosure (12) of the motorized window treatment about an axis from a first position to a second position in which access is provided to an open side of the enclosure (Fig 5 shows the enclosure 12 rotating together with mounting bracket 44 and end cap 46 which exposes an open side to the hollow interior 14 of 12); and 
installing the battery (32) into a battery compartment (26) in the enclosure (12) through the open side of the enclosure (Fig 5).  
Regarding claim 36, Mullet discloses after installing the battery into the battery compartment, rotating the enclosure from the second position to the first position (the enclosure is rotated back into mounting bracket 66). 
 Claims 18-20, 27-30 and 36 are rejected under 35 U.S.C. 102(e) as being anticipated by Baugh et al. (US 8,540,005), hereinafter referred to as Baugh.
Regarding claim 18, Baugh discloses a method of providing access to at least one battery of a motorized window treatment, the motorized window treatment including a covering material (52) for covering at least a portion of an opening, the motorized window treatment also including a motor drive unit (72) for adjusting a position of the covering material and an enclosure (74) for holding at least one battery for powering the motor drive unit, the enclosure and the motor drive unit disposed near the top of the opening, the method comprising: 
holding the enclosure (74) of the motorized window treatment in a first position in which the covering material is adjustable between a fully-open position and a fully-closed position (closed position); and 
rotating the enclosure (74) about an axis from the first position into a second position (Fig 2) in which access is provided to an open side of the enclosure to allow for removal of the at least one battery from the enclosure in a direction perpendicular to the axis of rotation (Fig 3, batteries 81 are removed from the enclosure formed collectively by 74 and 56 via the access provided by rotating 74).
Regarding claim 19, Baugh discloses releasing the enclosure from the first position to allow the enclosure to be rotated into the second position.
Regarding claim 20, Baugh discloses coupling the enclosure to a surface via a mounting bracket (76 couples the enclosure 72 and 56 to the wall).
Regarding claim 27, Baugh discloses the mounting bracket remains coupled to the surface and the enclosure remains coupled to the mounting bracket when the motorized window treatment is in the second position (when 72 is open)
Regarding claim 28, Baugh discloses maintaining the enclosure coupled to the surface when the motorized window treatment is in the second position (when 72 is open).
Regarding claim 29 Baugh discloses further comprising: holding the enclosure in the second position such that the at least one battery is prevented from falling out of the open side of the enclosure.
Regarding claim 30, Baugh discloses a method of installing a battery (81) in a battery-powered motorized window treatment (Figs 1-3), the motorized window treatment including a covering material (52) for covering at least a portion of an opening, the motorized window treatment also including a motor drive unit (72) for adjusting a position of the covering material and an enclosure (74) for holding at least one battery for powering the motor drive unit, the enclosure and the motor drive unit disposed near the top of the opening, the method comprising: 6Docket No.: L0737-01598 (11-22190-P2 CT4) 
rotating the enclosure (74) of the motorized window treatment about an axis from a first position to a second position in which access is provided to an open side of the enclosure (Fig 2 shows the enclosure rotating to provide access to an open side beneath the enclosure); and 
installing the battery (81) into a battery compartment (80) in the enclosure through the open side of the enclosure (Fig 3).  
Regarding claim 36, Baugh discloses after installing the battery into the battery compartment, rotating the enclosure from the second position to the first position.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Mullet, as applied in claim 30 above, in further view of Anderle (US 2,802,523).
Regarding claim 31 and 33 although Mullet discloses that the enclosure is rotated,  Mullet fails to disclose prior to rotating the enclosure, displacing the enclosure away from the opening. However, the technique of displacing an enclosure away from an opening is known, as taught by Anderle. Anderle teaches that an enclosure (19) is displaced away from the opening (Figs 1-2) and requires sliding a plate (31,32, 34 are plate elements) of a mounting bracket (31, 32, 34, 35 collectively form a mounting bracket, Figures 3-6) to displace the enclosure away from the opening. It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Mullet such that the assembly is supported with the mounting bracket of Anderle in order to allow the assembly to be displaced away from the window opening in order to provide easier access to the assembly. As modified, the mounting element (66) of Mullet would be supported on a structure via the mounting brackets taught by Anderle such that the mounting element (66) and enclosure (12) (taught by Mullet) are displaced away from the opening by sliding a plate (taught by Anderle) and then allowing the enclosure (12) to be rotated.
Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Mullet, as applied in claims 30 and 36 above, in further view of Cardoos, Jr. et al. (US 4,941,000), hereinafter referred to as Cardoos.
Regarding claims 37 and 38, although Mullet discloses rotating the enclosure between second and first positions, Mullet fails to disclose locking the enclosure in the first position and prior to rotating the enclosure, actuating a button to release the enclosure from the first position to allow the enclosure to be adjusted into the second position. However, Cardoos discloses that it is known for a rotatable enclosure to have locking means (Fig 2) to thereby lock the enclosure in a first position when rotating from a second position to the first position. Cardoos further teaches actuating a button (82) to release the enclosure from the first position to allow the enclosure to be adjusted into the second position. It would have been obvious to one having ordinary skill in the art at the time of the invention to incorporate the teachings of Cardoos into Mullet in order to lock the enclosure in position. Although Cardoos is directed to a cassette enclosure, one would be motivated to look to Cardoos in improving Mullet in order to improve the locking of a rotatable enclosure as they are both related to rotatable enclosures.
Claims 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over Baugh in view of Swanson (US 4,531,562).
Regarding claims 30 and 34, according to a second interpretation than discussed above, Baugh discloses a method of installing a battery (81) in a battery-powered motorized window treatment (Figs 1-3), the motorized window treatment including a covering material (52) for covering at least a portion of an opening, the motorized window treatment also including a motor drive unit (72) for adjusting a position of the covering material and an enclosure (56) for holding at least one battery for powering the motor drive unit, the enclosure and the motor drive unit disposed near the top of the opening (Fig 1), the method comprising: 6Docket No.: L0737-01598 (11-22190-P2 CT4) 
rotating a panel (74) of the enclosure of the motorized window treatment about an axis from a first position to a second position in which access is provided to an open side of the enclosure (Fig 2); and 
installing the battery (81) into a battery compartment (80) in the enclosure (56) through the open side of the enclosure (Fig 3).  
Although Baugh discloses the enclosure houses the batteries and a front panel portion of the enclosure is rotated, Baugh fails to disclose that the entire enclosure housing the battery compartment and motor drive unit itself is rotated about an axis between the first and second positions. However, Swanson discloses an arrangement in which an enclosure for a window treatment is rotated away from an opening (Figs 4-5) and allows the enclosure to be configured  to rest in the second position and as evident in Figure 5 of Swanson, access to the interior of the enclosure is permitted. It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Baugh such that the entire enclosure is rotatable, as taught by Swanson, to provide access to the enclosure.
Regarding claim 31, modified Baugh in view of Swanson discloses prior to rotating the enclosure, displacing the enclosure away from the opening (as evident in Figures 4 and 5 of Swanson, the enclosure is displaced upwardly before it is rotated).
Regarding claim 32, modified Baugh in view of Swanson discloses wherein displacing the enclosure away from the opening further comprises sliding a pin (23 of Swanson) of a mounting bracket of the motorized window treatment through a channel of an endcap of the enclosure.  
Regarding claim 33, modified Baugh in view of Swanson discloses wherein displacing the enclosure away from the opening further comprises sliding a plate (18 of Swanson, Figure 1) of a mounting bracket of the motorized window treatment to displace the enclosure away from the opening.  
Regarding claim 35, modified Baugh in view of Swanson teach installing the battery into the battery compartment in the enclosure through the open side of the enclosure further comprises installing 7Docket No.: L0737-01598 (11-22190-P2 CT4)the battery in the battery compartment with a first hand while using a second hand to balance oneself (moving the enclosure to the second position allows the enclosure to rest, as taught by Swanson, thereby allowing one hand to install the batteries of Baugh).  
Regarding claim 36, modified Baugh in view of Swanson discloses after installing the battery into the battery compartment, rotating the enclosure from the second position to the first position (the enclosure is rotated back into an operating position).  
Claims 37 and 38 rejected under 35 U.S.C. 103 as being unpatentable over Baugh and Swanson, as applied in claims 30 and 36 above, in further view of Cardoos.
Regarding claims 37 and 38, although modified Baugh in view of Swanson discloses rotating the enclosure between second and first positions, they fail to disclose locking the enclosure in the first position and prior to rotating the enclosure, actuating a button to release the enclosure from the first position to allow the enclosure to be adjusted into the second position. However, Cardoos discloses that it is known for a rotatable enclosure to have locking means (Fig 2) to thereby lock the enclosure in a first position when rotating from a second position to the first position. Cardoos further teaches actuating a button (82) to release the enclosure from the first position to allow the enclosure to be adjusted into the second position. It would have been obvious to one having ordinary skill in the art at the time of the invention to incorporate the teachings of Cardoos into modified Baugh in order to lock the enclosure in position. Although Cardoos is directed to a cassette enclosure, one would be motivated to look to Cardoos in improving modified Baugh in view of Swanson in order to improve the locking of a rotatable enclosure as they are both related to rotatable enclosures.
Allowable Subject Matter
Claims 21-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the double patenting rejections are overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 6am-3pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Johnnie A. Shablack/Primary Examiner, Art Unit 3634